DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-8, 11-18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Okada (US 20020039784) in view of Galliher (US 20080068920) and Laugharn (US 20060158956).
	With respect to claims 1, 6-8, 12, 16 and 18, Okada discloses a bioreactor for culturing microorganisms comprising a casing (generally, Figure 1:1) defining an interior space configured to hold and receive a culture medium (Figure 1:16).  The casing extends between a first lower end and a second upper end and includes a filling height located between the first and second ends.  At least one coupling element (Figure 1:11) is provided on the casing and is coupled to a foam mitigation device (Figure 1:12, 13) that mitigates foam that has built up in the interior space of the bioreactor.  Okada teaches in paragraphs [0043]-[0045] that the culture medium in the coupling element is exposed to ultrasonic waves that reduce foam, so that fluid in the casing is replaced with liquid that has been treated. At least one inlet port (Figure 2:6) is used for introducing liquid to the interior space, and at least one inlet port (Figure 1:2) is used to introduce gas to the interior space.  Furthermore, at least one outlet port (Figure 1:10) is used to exhaust gases from the interior space.
Although Okada shows that the foam mitigation device is coupled to the casing via the coupling element at a location that is higher than an intended filling height, Okada does not show that the coupling element is provided at a location between the intended filling height and the upper end, such that ultrasonic waves have a main direction of propagation that extends at an angle oriented away from the upper end of the casing.

	Before the effective filing date of the claimed invention, it would have been obvious to ensure that a foam mitigation device is provided in a region of the Okada casing and above the culture fluid, so that the coupling element is provided at a location between the intended filling height and the upper end.  This could be done by moving the existing Okada ultrasonic wave generator inside the interior of the bioreactor casing or by providing an additional ultrasonic wave generator inside the interior of the bioreactor.  Galliher states that it is beneficial to directly treat foam that has formed at the interface between the culture liquid and the headspace gases.  Accordingly, those of ordinary skill would recognize that the foam need not be circulated through the reflux pipe 11 prior to anti-foam treatment.  It is widely recognized that a mere rearrangement of parts (here, modifying the position of the Okada ultrasonic wave generator) that does not substantially affect device functionality, or does so in a predictable manner, does not constitute a patentable improvement over the prior art.  See MPEP 2144.04.
[AltContent: rect][AltContent: rect][AltContent: rect][AltContent: rect][AltContent: arrow]
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
[AltContent: textbox (Obvious to relocate the Okada mitigation device to different positions near the upper end of the casing so that it emits ultrasonic waves at an angle directly into the headspace to treat foam)][AltContent: rect][AltContent: rect]
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    2
    1
    media_image1.png
    Greyscale


Although Galliher shows how it would be obvious to move the Okada foam mitigation device to a location between the intended filling height and the upper end to directly remove foam accumulating in the headspace, the combination of references still differ from the claims because Okada does not expressly teach if the ultrasonic wave generator extends through a wall of the bioreactor, or if the ultrasonic wave generator contacts a transmissive outer wall of the bioreactor so that ultrasonic waves pass through the transmissive wall and into the reactor fluid.
	Laugharn discloses a bioreactor (Figure 9:76) for culturing microorganisms in which an ultrasonic wave generator (Figure 9:86) is used to deliver acoustic waves to the interior of the bioreactor.  Paragraph [0138] describes how the ultrasonic wave 
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the ultrasonic wave generator of Okada is arranged to focus ultrasonic waves onto the foam in the headspace of the reactor through a transmissive part of the bioreactor casing.  Laugharn teaches that this is an effective way to transmit ultrasonic waves through a culture medium.  Those of ordinary skill would recognize that ultrasonic horns can produce elevated levels of heat and pressure and may produce cavitation if applied directly to a liquid.  Accordingly, those of ordinary skill would have found it useful to instead position the Okada ultrasonic wave generator adjacent to a transmissive outer portion of the bioreactor casing.
	
	With respect to claims 4, 14 and 21, Okada, Galliher and Laugharn disclose the combination as described above.  Galliher additionally states in at least paragraph [0113] that multiple foam mitigation devices may be provided to act on foam accumulating in different locations within the bioreactor (“antifoaming devices may include more than one impeller in some instances. For example, a first impeller coupled to a shaft may be located near a top portion of the container and a second impeller 

	With respect to claims 5 and 11, Okada, Galliher and Laugharn disclose the combination as described above.  Galliher additionally teaches in at least paragraphs [0038] and [0113] that the bioreactor is disposable and intended for a single use.  It is well known that disposable reactors may be desirable because they are individually less expensive and prevent cross-contamination (i.e. they do not require cleaning).

	With respect to claims 2 and 20, Okada, Galliher and Laugharn disclose the combination as described above.  Okada additionally shows that a stirring device (Figure 2:8) extends through the second end of the casing and past the intended fill height in order to stir the culture medium.

is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

	With respect to claim 15, Okada, Galliher and Laugharn disclose the combination as described above.  Although Okada does not expressly teach a plurality of ultrasonic wave generators that generate waves having different wavelengths, it is noted that it is well within the ability of one of ordinary skill to adjust the operation of a prior art ultrasonic horn to produce ultrasonic waves at different wavelengths/frequencies.  Furthermore, it is well established that apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

With respect to claim 17, Okada, Galliher and Laugharn disclose the combination as described above.  Plastic bag bioreactors, and other similar devices, are additionally considered to be well known in the art.  It is well known that disposable reactors may be .

Response to Arguments
Applicant's arguments filed 26 October 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references would have any reason to contemplate that the “coupling element is adapted to receive and orient a respective mitigation device such that the mitigation device is configured to transmit ultrasonic waves with a main direction of propagation angled toward the lower end of the casing”.  In response, Okada already depicts in Fig. 2 a mitigation device that is facing downward.  This mitigation device would direct ultrasonic waves downwardly toward the lower end of the casing when it is moved to the top of the second end.  Any mitigation device would have to direct ultrasonic waves downwardly in order to interact with foam located below the mitigation device.  Similarly, one of ordinary skill would understand that a mitigation device moved to the sidewall of the second end would need to be angled downward in order for the generated ultrasonic waves to interact with foam residing on a surface of the liquid culture when the surface is located below the mitigation device.
Applicant additionally argues that none of the cited references contemplate a plurality of coupling elements/mitigation devices positioned at different locations between the two ends of the casing.  However, Galliher states in at least paragraph .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Schram (US 4743361) reference teaches the state of the art regarding ultrasonic transducers in communication with a transmissive window for propagating ultrasonic waves.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799